Citation Nr: 1212332	
Decision Date: 04/04/12    Archive Date: 04/11/12

DOCKET NO.  09-24 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Becker, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1940 to January 1945.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  Service connection was granted and an initial 10 percent evaluation assigned effective January 7, 2008, for PTSD therein.  

An appeal as to this rating was initiated by the Veteran.  In a June 2009 rating decision, the RO increased the initial evaluation for PTSD to 30 percent effective January 7, 2008.  The Veteran subsequently perfected his appeal with respect to this rating.  See AB v. Brown, 6 Vet. App. 35 (1993) (because the increase in rating was not to the maximum available, the issue of entitlement to a higher evaluation remained in appellate status).

Please note this matter has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

Based on review of the Veteran's claims file in addition to his Virtual VA "eFolder," this matter is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The issue of entitlement to an initial evaluation in excess of 30 percent for PTSD unfortunately must be remanded.  Although the Board sincerely regrets the additional delay, adjudication cannot proceed without further development.

As provided for by the Veterans Claims Assistance Act (VCAA) of 2000, VA has a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  

I.  Records

This duty includes making reasonable efforts to help procure pertinent records.  38 U.S.C.A. § 5103A(b) (West 2002); 38 C.F.R. § 3.159(c) (2011).  Assisting the claimant in obtaining records that are not in Federal custody cannot begin until after authorization of the release of such records to VA.  38 C.F.R. § 3.159(e)(2) (2011).  If this is done, reasonable efforts to help obtain these records generally consist of an initial request for them and, if they are not received, at least one follow-up request.  38 C.F.R. § 3.159(c)(1) (2011).  

The claimant shall be notified if VA is unable to obtain requested records.  38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. § 3.159(e)(1) (2011).  Such notification shall include the identity of the records, an explanation of the efforts VA made to obtain them, a description of any further action VA will take regarding the claim to include deciding it based on the evidence of record unless the claimant submits the records, and a notice that the claimant ultimately is responsible for providing the records.  Id.  It may be provided at the same time as the final request for the records.  38 C.F.R. § 3.159(e)(1) (2011).

In a January 2008 letter, an employee of the Nashville Vet Center indicated that the Veteran had been receiving psychotherapy since October 2007.

Form 21-4142, Authorization and Consent to Release Information to VA, was submitted by the Veteran in mid-December 2008.  It was not filled out, but an attached letter discussing treatment at the Nashville Vet Center was referenced.  

VA requested records from this facility via letter in late December 2008.  A contemporaneous letter to the Veteran informed him that even though they had been requested, it ultimately was his responsibility to ensure that VA received them.  It was suggested that he may want to supply them to VA himself.

VA thus appropriately made an initial request for the aforementioned private treatment records.  Yet no follow-up request was made for them.  Further, the notification sent to the Veteran regarding these records was deficient.  First, it was sent at the same time as the initial records request rather than at the same time as or after a follow-up request.  Second, it was not complete.  The description of any further action VA will take regarding the claim specifically was not included.  To remedy these deficiencies, the process of obtaining the records shall be commenced anew.

When VA becomes aware of the existence of relevant records during the pendency of a claim, notification will be sent to the claimant.  38 C.F.R. § 3.159(e)(2) (2011).  This notice shall request that the claimant authorize the release of the records to VA.  Id.  It alternatively shall request that the claimant obtain the records himself and provide them to VA.  Id.

Scant VA treatment records reflect that the Veteran receives all his care from a civilian provider.  VA PTSD examinations indicate that his private primary care physician, Dr. Richard W. Garman, Jr., has provided psychiatric treatment.  Several letters are of record from Dr. Garman.  These document the provision of psychiatric treatment to the Veteran throughout the entire duration of this matter.

A letter from private physician Dr. Michael D. Hill additionally is of record.  It indicates that the Veteran was seen for psychiatric evaluation in January 2008.

Despite the above letters alerting VA to the existence of relevant treatment records from Dr. Garman and Dr. Hill, no such records have been associated with the claims file.  There is no indication that the Veteran has been requested to provide authorization for the release of them to VA or alternatively to supply them to VA himself.  Such requests must be made.

II.  Medical Examination

VA's duty to assist also includes a mandate that any VA medical examination and/or medical opinion obtained be adequate.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Hayes v. Brown, 9 Vet. App. 67 (1996).  A medical examination and/or opinion is adequate when it allows the Board to perform a fully informed evaluation of the claim.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

As such, the examination and/or opinion must be contemporaneous in that it portrays the current state of the disability at issue if it is service-connected.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (concluding that a Veteran was entitled to a new examination after noting that two years had passed since his last VA examination and that the Veteran contended his disability had increased in severity); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (holding that an examination too remote for rating purposes cannot be considered "contemporaneous"); see also Allday v. Brown, 7 Vet. App. 517, 526 (1995); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995); Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); Olson v, Principi, 3 Vet. App. 480, 482 (1992); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

VA PTSD examinations were performed in June 2007, April 2008, and March 2010.  

In statements dated in February and March 2012, the Veteran's representative incorrectly indicated that the last examination was in April 2008.  Yet the representative also noted that the Veteran contends his PTSD "has worsened since his last examination."  

Arrangements for an updated medical examination are required in light of this contention and the fact that the last examination currently is two years old.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Contact the Veteran regarding private treatment records from the Nashville Vet Center, Dr. Richard W. Garman, Jr., and Dr. Michael D. Hill.  Request that he authorize the release of such records to VA or alternatively provide them to VA himself.  If authorization is provided, follow all applicable statutes and regulations (see above citations) in making reasonable efforts to obtain the records.  All contact with the Veteran and all attempts to obtain private treatment records on his behalf must be documented in the claims file.  Any records received shall be associated with the claims file.

2.  Review the claims file and undertake any additional records development indicated.  This shall include obtaining and associating with the claims file updated VA treatment records, if any, regarding the Veteran.  This also shall include obtaining and associating with the claims file, after securing any necessary authorization, additional pertinent records identified by him during the course of this remand.

3.  After completion of the above development, arrange for the Veteran to undergo a VA examination regarding his PTSD conducted by an examiner with appropriate expertise.  The claims file shall be made available to and reviewed by the examiner.  The examiner then shall obtain from the Veteran a thorough description of his relevant symptoms.  

All tests, studies, or evaluations deemed necessary next shall be performed.  Information gleaned from these actions shall be used by the examiner to report the severity of the Veteran's PTSD in terms conforming to the appropriate rating criteria. 
Finally, the examiner shall opine as to the level of social and occupational impairment caused by the Veteran's PTSD.  This opinion as well as any other rendered shall be accompanied by a supporting rationale to include specific comment on any pertinent medical and lay evidence of record.  Each of the above actions shall be documented fully in an examination report.

4.  Finally, readjudicate the issue of entitlement to an initial evaluation in excess of 30 percent for PTSD.  If the benefit sought is not granted in full, the Veteran and his representative shall be provided with a supplemental statement of the case and afforded a reasonable opportunity to respond.

By this remand the Board intimates no opinion as to any final outcome merited.

The Veteran has the right to submit additional evidence and argument on the issue the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

